Citation Nr: 0928074	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active service from January 1985 to January 
1989, and from October 1989 to February 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Waco, Texas, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for a 
chronic right knee disorder. 

In June 2006, the veteran was afforded a Travel Board hearing 
before the undersigned at the RO.  In October 2006, the Board 
determined that new and material evidence had been received 
to reopen the Veteran's claim of entitlement to service 
connection for a chronic right knee disorder and remanded the 
Veteran's claim to the RO for additional action.

In a May 2008 decision, the Board denied service connection 
for a chronic right knee disorder.  The Veteran appealed the 
Board's May 2008 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court, in a December 2008 Order, 
vacated the Board's May 2008 decision and remanded the matter 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's May 2008 decision, the Board noted that the 
service treatment records from the first period of service 
were unavailable.  The treatment records from the second 
period of service did not reflect right knee injury or 
diagnosis.  The Veteran claimed that he sustained repeated 
right knee trauma during his first period of active service 
when he was struck by a bomb jammer and then again when he 
was injured in a motor vehicle accident.  In support of his 
claim for service connection, the Veteran submitted an 
October 1986 letter which he sent to his parents during 
active service and lay statements from his mother and two 
fellow servicemen who served with him at the same military 
facility.  In that inservice letter, dated in October 1986, 
the Veteran told his parents that his knee was swollen; his 
muscles had "pushed my knee cap over or something like 
that;" and he was receiving therapy for his knee.  In an 
October 2003 written statement, T. R. B. related that he had 
been stationed with the Veteran at the Upper Heyford, United 
Kingdom, Royal Air Force Base in 1985 and 1986.  He recalled 
that the Veteran had been treated for a right knee disability 
with a knee brace and physical therapy for a significant 
period during active service.  He could not remember how the 
Veteran had injured his knee.

Post-service, however, there was no treatment or diagnosis of 
a right knee disability until 1999.  Clinical documentation 
dated in February 1999 from M.K.H., M.D., indicated that the 
Veteran slipped on some ice; fell; and twisted his right knee 
while working on February 1, 1999.  The Veteran reported 
having experienced "no previous knee problems."  The 
Veteran was diagnosed with right knee strain.  
Contemporaneous X-ray studies of the right knee revealed 
findings consistent with an old distal femoral osteochondroma 
and no significant arthritic changes.  An impression of right 
lateral knee strain, hamstring tendon insertion inflammation 
was advanced.

Subsequently, the Veteran was also treated by B.S.B., M.D., 
and reported to that physician that he had a history of 
"some problems with his right knee dating back to 1998-
1999" and "a workman's comp injury at that time."  The 
impression at that time was patellofemoral chondral overload 
with suspected chondral degeneration and breakdown of the 
right patellofemoral joint.  The Veteran later told Dr. B. 
that he had injured his knee during service as reflected by 
Dr. B. in an April 2003 written statement from Dr. B. which 
indicated that the Veteran had twisted and injured his knee 
while working on some planes during active service.  Dr. B. 
opined that the patellar chondromalacia that he had could 
definitely be related to this incident.  In a July 2003 
treatment record, Dr. B. further reported that the Veteran 
"did bring me in a statement in support of a claim regarding 
the VA stating that he did have previous injury to this knee 
with trauma that was not mentioned on the initial 
evaluation."  The initial evaluation was conducted in 
February 2003.  

Thereafter, in order to resolve the etiology of the right 
knee disability, the Veteran was afforded a VA examination.  
The examiner opined that the current right knee disability 
was related to the post-service on the job injury and that 
service connection of the right knee problems could not be 
definitively stated without resorting to speculation.

The Board afforded more probative weight to the VA opinion 
than the private medical opinions.  However, the JMR 
indicated that the VA opinion was flawed due to 
inconsistencies contained therein and the failure to discuss 
the opinions of Dr. B. and Dr. H. in the report.  In 
reviewing this opinion, the Board notes that the lay evidence 
and the medical evidence was reviewed and the examiner 
commented on that evidence.  In addition, the opinion of Dr. 
H. was specifically discussed and the examiner did not agree 
with that opinion.  The opinion also referred to Dr. B.'s 
medical records, but not the specific opinion that current 
right knee disability could be service-related.  The JMR 
directed that a new VA examination should be obtained.  
Therefore, the Veteran should be afforded a new VA 
examination.  See generally McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current right knee 
disability.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current right knee disability is 
related to service.  In rendering this 
medical opinion, the examiner should 
specifically comment on the Veteran's 
reports, supported by lay evidence, that 
he injured his right knee during his 
first period of service; the service 
treatment records from the second period 
of service; the work-related knee injury; 
and the medical opinions of Dr. B., Dr. 
H., and the VA examiner in June 2004.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


